NUMBER
13-10-00660-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
LYDIA R. JEFFREY,                                                                     Appellant,
 
                                                             v.
 
CITY OF MISSION,
TEXAS AND UNITED 
STATES DEPARTMENT OF
HOUSING 
AND URBAN DEVELOPMENT,                                                  Appellees.

____________________________________________________________
 
On “Order Granting
United States Department of Housing and Urban Development’s Motion to Dismiss”
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and
Benavides
Memorandum Opinion
Per Curiam
 




Appellant,
Lydia R. Jeffery,
attempts to appeal an “Order Granting United States Department of Housing and
Urban Development’s Motion to Dismiss” entered by the United States District
Court Southern District of Texas McAllen Division on March 29, 2005.  Upon
receipt of the notice of appeal, the Clerk of this Court notified Jeffery that
it did not appear that this Court has jurisdiction, so that steps could be
taken to correct the defect, if it could be done.  See Tex. R. App. P. 37.1, 42.3.  The Clerk
further notified Jeffery that the appeal would be dismissed if the defect was
not corrected after the expiration of ten days from receipt of the Court’s
notice.  Appellant failed to respond to the Court’s notice.
            The
Court, having fully reviewed and considered the documents herein, concludes
that the order appealed from fails to invoke our appellate jurisdiction and is
of the opinion that the cause should be dismissed.  In terms of appellate
jurisdiction, each court of appeals has appellate jurisdiction of all civil
cases within its district of which the district courts or county courts have
jurisdiction when the amount in controversy or the judgment rendered exceeds
$250, exclusive of interest and costs.  See Tex. Gov’t Code Ann. §22.220 (Vernon 2004).  In this case,
the order appealed from was not from a district or county court, rather it was
an order issued by the United States Southern District Court.
The
Court, having examined and fully considered the documents on file, is of the
opinion that the appeal should be dismissed for want of jurisdiction. 
Accordingly, the appeal is hereby DISMISSED FOR WANT OF JURISDICTION.  See
Tex. R. App. P. 42.3(a),(c). 
                                                                                                            PER
CURIAM
Delivered and filed the
31st day of March, 2011.